Citation Nr: 1801406	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-25 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a service connection for a thoracic and lumbar spine disability.

2. Entitlement to a service connection for a bilateral foot disability, to include bilateral pes planus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1994 to February 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In its August 2016 decision, the Board remanded this appeal for further development, specifically to afford the Veteran a VA examination. The Veteran failed to appear at the scheduled examination and has not given good cause for his failure to appear. Therefore, as discussed in greater detail below, the Board finds there was substantial compliance with the August 2016 remand directives. A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268 (1998). Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required. See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). The RO scheduled the Veteran for an examination, and VA readjudicated the claim based on the evidence in the record. Thus, VA substantially complied with the previous remand directives.

The issue of entitlement to a service connection for a bilateral foot disability, to include bilateral pes planus and plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A thoracic and lumbar spine disability did not have its onset during the Veteran's active service or within one year of service discharge, and are not otherwise etiologically related to the Veteran's active service.



CONCLUSION OF LAW

The criteria for service connection for thoracic and lumbar spine disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The duty to notify has been met. See VA correspondence dated March 2010. The Veteran has not alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The record includes available VA treatment and examination reports, private medical treatment reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C. § 5103A; 38 C.F.R. §3.159 (2017). 

As noted above, the Board remanded this issue to the RO in August 2016 to schedule the Veteran for a new VA examination to determine the etiology and severity of the Veteran's thoracic and lumbar spine disability. The Veteran was scheduled for a new VA examination but did not appear for examination, and there is no indication from the record that notice of the scheduled examination was not sent to him at his last known address. In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process. Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)). Further, he has not asserted that he did not receive notice of the scheduled examination. 

Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate. Title 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement. More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record. See 38 C.F.R. § 3.655 (b). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member. See 38 C.F.R. § 3.655 (a). 

Because there are no statements offered by the Veteran or his representative as to his reason for failing to report to the scheduled examination, the Board finds that he has not provided good cause and will therefore decide the Veteran's claim on the evidence of record. The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The Board emphasizes that the duty to assist and provide the Veteran with a VA examination is a two-way street, and due to his failure attend the scheduled VA examination or provide a date for which he is able to attend to schedule VA examination, there is no further duty to provide any more VA examinations relating to this claim. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Neither the Veteran nor his representative has raised any issues with the VA examination given to the Veteran, the duty to notify, or the duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.

II. Analysis

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303. To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303 (b).

The Veteran claims that his thoracic and lumbar spine disability is related to his active service. In this regard, the Board notes that his service treatment records reflect one complaint of low back pain. The Veteran's February 1993 service entrance examination and his December 1997 service discharge examination both noted a normal spine and were negative concerning treatment or diagnosis of a spine disability.

At a May 2010 VA examination, the Veteran complained of a pinching sensation in his upper back between his shoulder blades as well as pain which occurs while doing any overhead activity. He denied weakness, numbness, walking or standing limitation, or flare-ups of thoracic of lumbar pain. Additionally, the Veteran denied any acute injury to his back and asserted progressive lower back pain since active duty. The examiner found flattening of the lumbar spine with tenderness to palpation of the lower lumbar spine as well as normal muscle strength, touch sensation, and muscle reflex. Range of motion testing recorded forward lumbar flexion as 90 degrees with pain at the end of range of motion and forward cervical flexion as 45 degrees without pain. The examiner diagnosed thoracic and lumbar strain and opined it was less likely than not that the diagnosed condition was due to active service. As rationale the examiner stated the condition was not demonstrated to be chronic and there was no indication of serious injury or treatment for a lower back condition in service.     

Medical treatment records record the Veteran's continual complaint of mid and low back pain; however, treatment records are negative for any opinion as to the etiology of his claimed thoracic and lumbar spine disability. 

After consideration of the evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for a thoracic and lumbar spine disability. The Board finds that the May 2010 medical examiner's opinion is both well-reasoned and thorough, having considered the entire record, including the Veteran's medical history and having provided specific medical evidence for the opinions rendered. Therefore, the medical opinion warrants probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). There is no probative evidence that a chronic spine disability first manifested during active service or within one year of service discharge. Thus, presumptive service connection is not warranted for this claimed condition. 38 U.S.C. §§ 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

The Veteran's lay statements of record are competent insofar as they report symptomatology which is capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, to the extent that the Veteran asserts a nexus between his claimed spine disability and his active duty, the Board finds them to be less probative, as the Veteran is not shown to possess expert orthopedic knowledge which would enable him to render such a nexus opinion. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Thus, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a thoracic and lumbar spine disability. As the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to a service connection for a thoracic and lumbar spine disability is denied.


REMAND

Where a preexisting disease or injury is noted on an entrance examination, that preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. See 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a). Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306 (b). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, pes planus was noted on the Veteran's February 1993 service entrance examination. As such, the Board finds that the Veteran's bilateral pes planus disability was noted on his entrance examination and the presumption of soundness does not apply. Though the controlling law for claims of aggravation of pre-service disabilities is 38 C.F.R. § 3.306, the presumption of aggravation still applies to such cases. As such, the Board finds it must remand the issue of service connection a bilateral foot disability, to include bilateral pes planus and plantar fasciitis, to determine whether there is clear and unmistakable evidence that the bilateral pes planus was not aggravated beyond normal progression during active duty service. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the May 2010 VA orthopedic examination, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the examiner should answer the following questions:

a. Was pes planus at least as likely as not (a probability of 50 percent or greater) aggravated (i.e., permanently increased in severity) during active service?

b. If so, was any increase clearly and unmistakably due to the natural progress of the disease? A complete rationale for the opinion must be provided.

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


